 Case 1:19-cr-00253-TSE Document 421 Filed 12/07/20 Page 1 of 3 PageID# 2084




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division


 UNITED STATES OF AMERICA,                             Crim. No. 1:19-CR-253

                  v.                                   The Honorable T.S. Ellis, III
 DARRYL POLO, and

 LUIS VILLARINO,

                        Defendants.


                  UNOPPOSED MOTION TO CONTINUE SENTENCINGS

        On February 5, 2021, the Court is scheduled to sentence Defendants Darryl Polo and Luis

Villarino. The government requests a continuance of these hearings to March 2021. Defense

counsel does not object to such a continuance.

        The government states the following in support of this Motion:

        1.     On January 19, 2021, trial will commence for the six remaining co-defendants in

this case.

        2.     The government anticipates that trial may last up to three weeks. This is so due to

the number of witnesses the government anticipates calling at trial; the time it will take for six

defense counsel to present argument, cross-examine witnesses, and potentially adduce evidence;

and the inevitable delays that will arise from the COVID-19 protocols to which all parties will

need to adhere.

        3.     Moreover, the government may call Mr. Polo or Mr. Villarino at trial. If they are

called as witnesses, then the government and defense counsel will need sufficient time to

consider our respective positions on what, if any, credit the Court should accord to them under
 Case 1:19-cr-00253-TSE Document 421 Filed 12/07/20 Page 2 of 3 PageID# 2085




the U.S. Sentencing Guidelines and 18 U.S.C. § 3553.

         WHEREFORE, the government asks this Court to enter an order continuing the

sentencings of Mr. Polo and Mr. Villarino to March 2021. Defense counsel for Mr. Polo has

indicated that she and her client are available for a sentencing on Friday, March 5, or Friday,

March 12. Defense counsel for Mr. Villarino has advised that he and his client are unavailable

for a sentencing on Friday, March 5, or Friday, March 12, but has not yet provided alternative

dates.



                                              Respectfully submitted,


Date: December 7, 2020                        G. Zachary Terwilliger
                                              United States Attorney


                                                             /s/
                                              Alexander P. Berrang
                                              William E. Fitzpatrick
                                              Monika Moore
                                              Assistant United States Attorneys
                                              United States Attorney’s Office
                                              2100 Jamieson Avenue
                                              Alexandria, Virginia 22314
                                              Phone: (703) 299-3700
                                              Fax: (703) 299-3981
                                              Email: Alexander.P.Berrang@usdoj.gov

                                                             /s/
                                              Matthew A. Lamberti
                                              Special Assistant United States Attorney,
                                               Eastern District of Virginia
                                              Senior Counsel,
                                               Computer Crime and Intellectual Property Section
                                              United States Department of Justice
                                              1301 New York Avenue, NW, Suite 600
                                              Washington, DC 20530
                                              Phone: (202) 514-1026
                                              Email: Matthew.Lamberti@usdoj.gov



                                                 2
Case 1:19-cr-00253-TSE Document 421 Filed 12/07/20 Page 3 of 3 PageID# 2086




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 7, 2020, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send a notification of that electronic filing

(NEF) of the foregoing to the attorney for the defendant.




                                                            /s/
                                             Alexander P. Berrang
                                             Assistant United States Attorney
                                             U.S Attorney’s Office
                                             2100 Jamieson Avenue
                                             Alexandria, Virginia 22314
                                             (703) 299-3700
                                             Phone: (703) 299-3700
                                             Fax: (703) 299-3981
                                             Email: Alexander.P.Berrang@usdojg.gov




                                                3
